Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 7, 2019

                                      No. 04-18-00324-CV

                            Madhavan A. PISHARODI, M.D., P.A.,
                                         Appellant

                                                v.

                                UNITED BIOLOGICS, L.L.C,
                                        Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI06067
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due December 6, 2018. On December 4, 2018, appellant
filed a motion requesting an extension of time of sixty (60) days to file his brief. We granted the
extension, making the new brief due February 6, 2019. On February 4, 2019, appellant filed a
second motion requesting an additional thirty (30) days to file his brief. After consideration, we
GRANT appellant’s motion and ORDER appellant’s brief due on or before March 8, 2019.
Appellant is advised that no further extensions of time to file the brief will be granted absent
written proof of extraordinary circumstances.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court